       Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 1 of 9 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 LISA CLIMMONS                                :    Case No.: 3:21-cv-86
 5109 Oak Avenue
                                              :
 Dayton, OH 45439
                                              :    Judge:
                                              :
                 Plaintiff,
                                              :
          v.
                                              :
                                                   COMPLAINT WITH JURY
 JEFFREY L. BECHT, INC.                       :    DEMAND ENDORSED HEREON
 dba SIGN DYNAMICS
                                              :
 2781 Thunderhawk Ct.
 Dayton, OH 45414                             :
                                              :
 and
                                              :
 JEFF BECHT
                                              :
 2781 Thunderhawk Ct.
 Dayton, OH 45414                             :
                                              :
                 Defendants.
                                              :




        Plaintiff, Lisa Climmons (“Plaintiff”), for her complaint against Defendants Jeffrey L.

Becht, Inc. dba Sign Dynamics and Jeff Becht (collectively, “Defendants”) states as follows:

                                            PARTIES

        1.     Plaintiff is a citizen and resident of the state of Ohio who resides at the address

stated in the caption above.

        2.     Defendant Jeffrey L. Becht, Inc. dba Sign Dynamics (“Sign Dynamics”) is an

Ohio corporation with the registered trade name of Sign Dynamics. Sign Dynamics is an

employer within the meaning of Ohio and federal law.
       Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 2 of 9 PAGEID #: 2




        3.      Defendant Jeff Becht (“Becht”) is the owner of Sign Dynamics. Becht is an

employer within the meaning of Ohio law.

                                 JURISDICTION AND VENUE

        4.      This Court has jurisdiction over Counts I, III and V pursuant to 28 U.S.C. § 1331

because these Counts arise under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq.

        5.      This Court has jurisdiction over the state law claims in Counts II, IV and VI

pursuant to 28 U.S.C. § 1367 because these Counts are so related to the federal claims over

which this Court has original jurisdiction that they form the same case or controversy.

        6.      Plaintiff filed a timely charge of discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”) on or about June 5, 2020.

        7.      On or about December 10, 2020, Plaintiff received a Notice of Right to Sue from

the EEOC.

        8.      Plaintiff filed this Complaint within 90 days of her receipt of the EEOC Notice of

Right to Sue.

        9.      Plaintiff has met all procedural prerequisites for her claims.

        10.     Venue is proper in this Division and District pursuant to 29 U.S.C. § 1391(b)

because Plaintiff was employed in this division and district and the conduct giving rise to

Plaintiff’s claims occurred within this division and district.

                                  FACTUAL ALLEGATIONS

        11.     Plaintiff began working for Sign Dynamics in July of 2019.

        12.     Plaintiff was a loyal and dedicated employee.

        13.     Almost immediately, Becht began engaging in conduct toward Plaintiff that had




                                                  2
       Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 3 of 9 PAGEID #: 3




no purpose other than to intimidate and harass her. For example, on numerous occasions, Becht

approached and touched Plaintiff in an unwanted and unwelcome manner because of her gender.

        14.    Plaintiff felt upset and intimidated by Becht’s unwarranted and unwelcome

treatment of her. She cried most nights after returning home from work. In addition, Plaintiff

was regularly mistreated by her co-workers who witnessed Becht’s sexual advances toward her

and assumed she was receiving favorable treatment at work because of that.

        15.    In December 2019, Plaintiff approached Becht about the hostile treatment his

behavior brought out in her co-workers, but Becht failed to stop his harassing behavior toward

Plaintiff.

        16.    Finally, on February 10, 2020, Plaintiff complained about Becht’s sexual

harassment to Sign Dynamics’ office manager Phyllis, even though Plaintiff feared she was

risking her job by doing so. Instead of taking any action, Phyllis merely shook her head at

Plaintiff.

        17.    Two days after Plaintiff made her complaint to the office manager, Becht fired

her.

        18.    To add insult to injury, Becht then asked Plaintiff to write a letter to Becht’s wife

and daughter to deny that Plaintiff was having an affair with him.

                                            COUNT I

                           Unlawful Harassment Based upon Gender
                        in Violation of Title VII of the Civil Rights Act,
                                     against Sign Dynamics

        19.    Plaintiff realleges all of the above paragraphs as if fully restated herein.

        20.    Sign Dynamics subjected Plaintiff to severe and pervasive unlawful harassment

that created a hostile work environment. This harassment occurred because of Plaintiff’s gender.




                                                 3
     Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 4 of 9 PAGEID #: 4




          21.    The conduct that Sign Dynamics forced Plaintiff to endure was objectively

offensive and intimidating, and Plaintiff subjectively found it to be offensive and intimidating;

and such conduct unreasonably interfered with Plaintiff’s ability to perform her job.

          22.   Because of the severe and pervasive harassment described above, Plaintiff has

suffered emotional injury.

          23.    Sign Dynamics has engaged in a pattern and practice of gender-based

discrimination and harassment.

          24.   Sign Dynamics’ above-described conduct was intentional, malicious, willful and

wanton in nature.

          25.    Sign Dynamics’ above–described conduct constitutes unlawful gender-based

harassment in violation of Title VII of the federal Civil Rights Act.

          26.    As a direct and proximate result of Sign Dynamics’ above-described conduct,

Plaintiff has suffered injury and damages for which she is entitled to compensation in an amount

to be proven at trial.

                                              COUNT II

                            Unlawful Harassment Based upon Gender
                    in Violation of Ohio Revised Code §§ 4112.02 and 4112.99,
                           against Defendants Sign Dynamics and Becht

          27.   Plaintiff realleges all of the above as if fully restated herein.

          28.    Sign Dynamics and Becht subjected Plaintiff to severe and pervasive unlawful

harassment that created a hostile work environment. This harassment was because of Plaintiff’s

gender.

          29.    The conduct that Sign Dynamics and Becht forced Plaintiff to endure was

objectively offensive and intimidating, and Plaintiff subjectively found it to be offensive and




                                                   4
     Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 5 of 9 PAGEID #: 5




intimidating; and such conduct unreasonably interfered with Plaintiff’s ability to perform her job.

          30.   Because of the harassment described above, Plaintiff has suffered emotional

injury.

          31.   Sign Dynamics and Becht have engaged in a pattern and practice of gender-based

harassment.

          32.    Sign Dynamics’ and Becht’s above-described conduct was intentional,

malicious, willful and wanton in nature.

          33.   Sign Dynamics’ and Becht’s above-described actions constitute unlawful gender-

based harassment in violation of Ohio Revised Code §§ 4112.02 and 4112.99, as amended.

          34.   As a direct and proximate result of Sign Dynamics’ and Becht’s above-described

conduct, Plaintiff has suffered injury and damages for which she is entitled to compensation in

an amount to be proven at trial.

                                             COUNT III

                                     Gender Discrimination
                    in Violation of Title VII of the Federal Civil Rights Act,
                                     against Sign Dynamics

          35.   Plaintiff realleges all of the above as if fully restated herein.

          36.   Sign Dynamics discriminated against Plaintiff by engaging in the above

described conduct and by terminating her employment on the basis of her gender.

          37.   Sign Dynamics had no legitimate, non-discriminatory reason for terminating

Plaintiff’s employment.

          38.    On information and belief, Sign Dynamics replaced Plaintiff with a less qualified

male employee.

          39.   Sign Dynamics’ above-described conduct constitutes gender discrimination in




                                                   5
         Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 6 of 9 PAGEID #: 6




violation of Title VII of the Civil Rights Act, as amended.

          40.    As a direct and proximate result of the above-described conduct, Plaintiff has

suffered injury and damages for which she is entitled compensation in an amount to be proven at

trial.

                                              COUNT IV

                              Gender Discrimination in violation of
                            Ohio Revised Code §§ 4112.02 and 4112.99
                                against Sign Dynamics and Becht

          41.     Plaintiff realleges all of the above as if fully restated herein.

          42.    Defendants discriminated against Plaintiff by engaging in the above described

conduct and by terminating her employment on the basis of her gender.

          43.    Defendants had no legitimate, non-discriminatory reason for terminating

Plaintiff’s employment.

          44.     On information and belief, Defendants replaced Plaintiff with a less qualified

male employee.

          45.     Defendants’ above-described conduct constitutes gender discrimination in

violation of Title VII of the Civil Rights Act, as amended.

          46.    As a direct and proximate result of the above-described conduct, Plaintiff has

suffered injury and damages for which she is entitled compensation in an amount to be proven at

trial.

                                               COUNT V

                                Unlawful Retaliation in Violation of
                                 Title VII of the Civil Rights Act,
                                      against Sign Dynamics

          47.    Plaintiff realleges all of the above as if fully restated herein.




                                                    6
     Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 7 of 9 PAGEID #: 7




        48.     As described above, Plaintiff complained to Sign Dynamics’ management about

the unlawful gender discrimination and harassment that she endured at the hands of Becht.

        49.      Sign Dynamics retaliated against Plaintiff for complaining about discrimination

and harassment by taking no action to address her complaints and by tacitly approving of Becht’s

conduct.

        50.     Sign Dynamics further retaliated against Plaintiff for complaining about

discrimination and harassment by terminating her employment.

        51.      Sign Dynamics has engaged in a pattern and practice of retaliating against

employees like Plaintiff, who complain about its unlawful practices.

        52.     Sign Dynamics’ actions were intentional, willful, wanton and malicious in nature.

        53.     As a direct and proximate result of Sign Dynamics’ unlawful retaliatory conduct,

Plaintiff has suffered injury and damages for which she is entitled compensation in an amount to

be proven at trial.

                                             COUNT VI

                              Unlawful Retaliation in Violation of
                           Ohio Revised Code §§ 4112.02 and 4112.99
                               against Sign Dynamics and Becht

        54.     Plaintiff realleges all of the above as if fully restated herein.

        55.     As described above, Plaintiff complained to Sign Dynamics’ management about

the unlawful gender discrimination and harassment that she endured at the hands of Becht.

        56.      Defendants retaliated against Plaintiff for complaining about discrimination and

harassment by taking no action to address her complaints and by tacitly approving of Becht’s

conduct.

        57.     Defendants further retaliated against Plaintiff for complaining about




                                                   7
     Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 8 of 9 PAGEID #: 8




discrimination and harassment by terminating her employment.

        58.      Defendants have engaged in a pattern and practice of retaliating against

employees like Plaintiff, who complain about their unlawful practices.

        59.      Defendants’ actions were intentional, willful, wanton and malicious in nature.

        60.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct,

Plaintiff has suffered injury and damages for which she is entitled compensation in an amount to

be proven at trial.


        WHEREFORE, Plaintiff Lisa Climmons demands judgment in her favor and against

Defendants, jointly and severally, as follows:

        (a)     that Plaintiff be awarded lost wages and benefits,

        (b)     that Plaintiff be awarded compensatory damages, including damages for

                emotional distress,

        (c)     that Plaintiff be awarded punitive damages,

        (d)     that Plaintiff be awarded prejudgment and post judgment interest in her damages,

        (e)     that Plaintiff be awarded reasonable attorneys’ fees and costs,

        and

        (f)     that Plaintiff be awarded all other legal and equitable relief to which he may be

                entitled.



                                         JURY DEMAND

                      Plaintiff demands a trial by jury on all issues so triable.




                                                  8
Case: 3:21-cv-00086-WHR Doc #: 1 Filed: 03/10/21 Page: 9 of 9 PAGEID #: 9




                                 Respectfully submitted,

                                 /s/ David A. Eberly
                                 David A. Eberly (0067007)
                                 Eberly McMahon Copetas LLC
                                 2245 Gilbert Ave. Suite 101
                                 Cincinnati, OH 45206
                                 513-533-1151
                                 513-533-3554 Fax
                                 deberly@emclawyers.com
                                 Attorneys for Plaintiff Lisa Climmons




                                    9
